DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims

Claims 1-12 are presented for examination. Applicant replied to a non-final Office action on 01/19/2021 by filing a terminal disclosure (TD) and arguing against the previous § 101 rejection. In light of the TD, Examiner has withdrawn the previous double patenting rejection. Examiner has carefully considered Applicant’s arguments with respect to § 101 rejection but finds them not persuasive. Examiner has, therefore, maintained the previous § 101 rejection of claims 1-12 in the instant Office action. Since Examiner has maintained the previous § 101 rejection, the instant rejection of claims 1-12 is FINAL rejection of the claims. 

Response to Arguments

§ 101 Rejection: Applicant argues that Examiner’s previous response was inadequate because Electric Power Group holding does not apply to Step 2A determination, and because Examiner had not met the evidentiary requirements of additional limitations being Electric Power Group to demonstrate that the claims are not patent eligible under Step 2A determination because there is nothing in the claims that improve computer as a tool. Instead, the claims use computer as tool in performing a solution to a business problem, i.e., “providing an estimate of risk of a portfolio of a plurality of financial investment holdings to fluctuations in portfolio value.” All of the claim steps either describe the abstract idea, or they are additional limitations/recite insignificant extra solution activity. The additional limitations of instant claims do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception; they do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine), MPEP § 2106.05(c) (particular transformations), or MPEP § 2106.05(e) (other meaningful limitations). Further, additional elements under Step 2B determination are well-understood, routine, and conventional – and Examiner relied on Applicant’s own specification ¶¶31-35 for evidence of it.  Thus, instant claims 1-12 are not patent eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-12 are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  






The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of  is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-12 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-12, however, recite an abstract idea of providing an estimate of risk of a portfolio of a plurality of financial investment holdings to fluctuations in portfolio value. The creation of providing an estimate of risk of a portfolio of a plurality of financial investment holdings to fluctuations in portfolio value, as recited in the independent claims 1, 2, and 6, belongs to certain methods of organizing human activity (i.e., fundamental economic principles or practices including hedging and mitigating risk) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 2, and 6, which set forth or describe the recited abstract idea of providing an estimate of risk of a portfolio of a plurality of financial investment holdings to fluctuations in portfolio value, are: “generating, during a storage operation, an indication of the predetermined measurement of risk of a portfolio holding to a second set of values of the at least two parameters, the second set of values including a second value for each of the at least two parameters that reflects a finite difference grid model” (claim 1), “generating, during the storage operation, an indication of a predetermined measurement of risk of the holding to a third set of values of the at least two parameters, the third set of values including a third value for each of the at least two parameters such that the third set of values is different from the second set of values” (claim 1), “using, based upon outputs of the finite difference grid 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 2, and 6, recite additional limitations. Of these limitations, “receiving an indication of a first set of values of at least two parameters, the first set of values including a first value for each of the at least two parameters” (claim 1), “storing, based on the execution of the instructions and during a period when a trading system is not posting updates based on see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 2, and 6, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	









Step 2B of the Test: The additional elements of independent claims 1, 2, and 6, are: “a computer” (claims 1 and 2), “instructions in a preprocessing module” (claims 1 and 6), “user interfacing with an automated software tool hosted on a computer processor” (claim 2), “the automated software tool hosted on a computer processor” (claim 2), “one or more computer processors” (claim 6), and “a computer memory” (claim 6). Individually, the additional elements of independent claims 1, 2, and 6, are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea of providing an estimate of risk of a portfolio of a plurality of financial investment holdings to fluctuations in portfolio value with a computerized system. The Applicant’s Specification describes the additional elements in following terms:
[0031] Referring to FIG. 1, a risk management system 100 is used to estimate and manage the risk of a portfolio of financial investments that includes multiple derivative holdings. The risk management system 100 estimates a measurement of risk of the portfolio to values of parameters that affect the value of the portfolio based on previously calculated measurements of the risk of the portfolio to other values of the parameters. The risk management system 100 includes a computer system 105 that includes a processor 110, a memory 115, and a display 120. The computer system 105 also includes a storage device 125 that persistently stores portfolio holdings 130, a preprocessing module 135, base risk measurements 140, and an interpolation module 145. The computer system 105 may communicate with a client computer system 150 through a network 155. 

[0032] The processor 110 is capable of processing instructions for execution within the computer system 105. In one implementation, the processor 110 is a single-threaded processor. In another implementation, the processor 110 is a multi-threaded processor. The processor 110 is capable of processing instructions stored in the memory 115 or on the storage device 125. The 

[0033] The memory 115 stores information within the computer system 105. In one implementation, the memory 115 is a computer-readable medium. In one implementation, the memory 115 is a volatile memory unit. In another implementation, the memory 115 is a non-volatile memory unit. 

[0034] The display 120 is an output device of the computer system 105 on which, for example, a graphical user interface indicating measurements of risk of a portfolio to values of the parameters may be displayed. The graphical user interface may enable a user of the computer system 105 to provide an indication of values of the parameters for which a measurement of risk is to be estimated. The computer system 105 also may include other output devices, such as speakers or a printer. In addition, the computer system 105 may include input devices, such as a keyboard, a pointing device, a touch screen, a camera, or a microphone. 

[0035] The storage device 125 is capable of providing mass storage for the computer system 105 and includes a computer-readable medium for persistent data storage. In various different implementations, the storage device 125 may be a floppy disk device, a hard disk device, an optical disk device, or a tape device. 

This is a description of a general-purpose computer. Therefore, the additional elements of independent claims 1, 2, and 6, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 2, and 6, are non-statutory under 35 USC § 101 in view of step 2B of the test. 











Dependent Claims: Dependent claims 8-10 depend on independent claim 1; and dependent claims 3-5, 7, and 11-12, depend on independent claim 2. The elements in 
Conclusion of Dependent Claims Analysis: Dependent claims 3-5 and 7-12 do not correct the deficiencies of independent claims 1 and 2 and they are, thus, rejected on the same basis.


Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-12 are rejected as directed to an abstract idea of providing an estimate of risk of a portfolio of a plurality of financial investment holdings to fluctuations in portfolio value without “significantly more” under 35 USC § 101.

Conclusion












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chakraborty (2004/0186804 A1) discloses:
The invention provides systems and methods for performing a risk measure simplification process through matrix manipulation. The method includes defining the change in risk factors; defining portfolio risk sensitivities as Delta and Gamma; restating the change in risk factors in Delta-Gamma formulation, the Delta-Gamma formulation having the factors .DELTA.F's; defining the covariance matrix of .DELTA.F; taking the Cholesky decomposition of the covariance matrix to generate a P transformation matrix; applying the P transformation matrix to Gamma to define a matrix Q.sub.k; determining the Eigenvalue decomposition of Q.sub.k to obtain a matrix of Eigenvectors N; and applying the matrix of Eigenvectors N and the P transformation matrix to evaluate the risk measures. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is 














Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619